In the Supreme Court of Georgia



                               Decided:    September 12, 2016


     S16Y1436. IN THE MATTER OF TIMOTHY EUGENE MOSES.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Timothy

Eugene Moses (State Bar No. 526535) for voluntary surrender of license,

pursuant to Bar Rule 4-227 (b), filed prior to the issuance of a formal complaint

seeking the imposition of reciprocal discipline. In his petition, Moses, who has

been a member of the Bar since 1994, admits that, from August 2009 through

September 2011, he directly invoiced clients in excess of $77,000, in

contravention of the unwritten policies of his then-firm, and accepted payments

directly from clients that should have been submitted to the firm. Although

Moses had repaid the mis-invoiced funds by October 2013 and had not had a

prior disciplinary record, he acknowledged that his conduct violated Rule 8.4 (a)

(4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The

maximum sanction for a violation of Rule 8.4 (a) (4) is disbarment. Moses

further notes that, on April 20, 2016, he was disbarred by the Supreme Court of
South Carolina for the misconduct at issue here. In its response, the State Bar

recommends that this Court accept Moses’s petition for voluntary surrender of

his license.

      We have reviewed the record and agree to accept Moses’s petition for the

voluntary surrender of his license, which is tantamount to disbarment.

Accordingly, the name of Timothy Eugene Moses is hereby removed from the

rolls of persons entitled to practice law in the State of Georgia. Moses is

reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                      2